Citation Nr: 1230421	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for residuals of a left (minor) wrist fracture with arthritis, from May 22, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active service from June 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a previously assigned 10 percent evaluation for residuals of a left wrist fracture with arthritis.  The Veteran appealed the 10 percent rating assigned to this disability to the Board. 

By an April 2007 rating decision, the RO increased the evaluation for the Veteran's left wrist disability to 20 percent disabling, effective May 22, 2006--the date of a VA Form 9, which the RO determined to be a claim for increase in VA compensation for this disability.  (See April 2007 rating action).  Because the increase in the evaluation of the Veteran's left wrist disability does not represent the maximum rating available for the condition, the Veteran's increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed this issue as that reflected on the title page. 

In April 2010, the Veteran requested a videoconference hearing before the Board. A videoconference hearing was scheduled to be held in July 2011.  However, in June 2011, prior to the hearing, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704 (2011).  No other request for a hearing, either before the RO or the Board, remains pending at this time. 

In a November 2011 decision, the Board denied an increased disability rating in excess of 10 percent for residuals of a left wrist fracture with arthritis prior to May 22, 2006, and remanded the claim of entitlement to a disability rating in excess of 20 percent from May 22, 2006 to the present.  In its remand directives, the Board requested, in part, that the Veteran be scheduled for a VA examination of his left wrist to determine the presence of any ankylosis.  VA examined the Veteran in December 2011.  A copy of the December 2011 examination report is contained in the claims file.  

In its December 2011 remand, the Board noted that the evidence of record raised a claim of entitlement to service connection for a left upper extremity neurological disability, as secondary to the service-connected residuals of a left wrist fracture with arthritis.  The Board found the claim to be inextricably intertwined with the claim for an increased rating for a left wrist fracture with arthritis from May 22, 2006 and requested that the RO readjudicate the claim.  This has not been accomplished.  Thus, the RO is once again requested to formally adjudicate the claim of entitlement to service connection for a left upper extremity neurological disability, as secondary to the service-connected residuals of a left wrist fracture with arthritis, and properly notify the Veteran thereof.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant. 

2.  For the period from May 22, 2006, the Veteran's service-connected residuals of a left (minor) wrist fracture with arthritis have been clinically manifested by limitation of palmar flexion and dorsiflexion to 20 and 15 degrees, respectively, with pain, weakened movement, and swelling.  There is no medical evidence of ankylosis of the wrist.


CONCLUSION OF LAW

For the period from May 22, 2006, the criteria for the assignment of an increased rating in excess of 20  percent for the residuals of a left (minor) wrist fracture with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1)  (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328  Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007).

Via pre and post-adjudication letters, issued in September 2005 and June 2009, respectively, the RO informed the Veteran of the types of evidence needed to substantiate his increased evaluation claim and its duty to assist him in substantiating his claim under the VCAA.   The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  The June 2009 letter also describes how VA determines disability ratings and effective dates.   Dingess, supra.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and treatment records from the Oklahoma City VA Medical Center (VAMC), dating from May 2009 to March 2010.

VA examined the Veteran in April 2007 and December 2011 to determine the current severity of his left wrist disability.  The Board finds that these VA examinations are more than adequate to rate the left wrist disability at issue because they were based on a detailed and thorough physical examination of the left wrist, and information pertinent to the rating criteria, such as the absence of left wrist ankylosis (December 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Given the foregoing, the Board finds that the RO has substantially complied with the Board's November 2011 remand directives for the increased evaluation issue decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for an increased rating in excess of 20 percent for the service-connected left wrist disability analyzed in the decision below. 


II. Laws and Regulations

Increased Rating-general criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board must consider entitlement to staged ratings for different degrees of disability in the relevant time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


III. Analysis

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected residuals of a left (minor) wrist fracture with arthritis. 
For the period from May 22, 2006, the RO has assigned the Veteran's service-connected residuals of a left (minor) wrist fracture with arthritis a 20 percent disability rating under Diagnostic Codes 5214-5215--the Diagnostic Codes that are used to evaluate ankylosis and limitation of motion of the wrist, respectively.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5214, 5215.  The Board observes that the Veteran is right-hand dominant.  Thus, in rating his service-connected disability, when applicable, the ratings provided for the minor, as opposed to the major, upper extremity should apply.  38 C.F.R. § 4.69 (2011).

Under Diagnostic Code 5214, a 20 rating is warranted for favorable ankylosis in 20 to 30 degrees dorsiflexion of the minor wrist.  Any other position, except favorable ankylosis, a 30 rating will be assigned to the minor wrist.  Unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist will be assigned a 40 percent rating.  That diagnostic code also directs that extremely unfavorable ankylosis be rated as loss of use of the hands under Diagnostic Code 5125, which provides for a single 60 percent rating for loss of use of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Under Diagnostic Code 5215, a maximum 10 percent disability rating is warranted for dorsiflexion of a minor hand that is less than 15 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a (2011).  

The average normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; radial deviation to 20 degrees.  38 C.F.R. § 4.71a , Plate I (2011).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 20 percent for the service-connected residuals of a left (minor) wrist fracture, with arthritis for the period from May 22, 2006 to the present.  As noted previously herein, the maximum rating under Diagnostic Code 5215, which pertains to limitation of motion of the wrist, is 10 percent.  38 C.F.R. § 4.71a, DC 5215.  Thus, a higher disability rating in excess of 20 percent is, obviously, not warranted under this Diagnostic Code.  Id.  In addition, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent under Diagnostic Code 5214 (ankylosis of the wrist).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

The Veteran's April 2007 VA examination report shows that he had the following range of motions for his left wrist:  dorsiflexion to 15 degrees; palmar flexion to 20 degrees; radial deviation to 10 degrees, and ulnar deviation to 20 degrees.  When examined by VA in December 2011, the Veteran had dorsiflexion and plantar flexion of the left wrist to 15 and 20 degrees, respectively.  These findings indicate that the Veteran had range of motion of his left wrist, albeit limited.  The December 2011 VA examiner specifically noted that there was no evidence of left wrist ankylosis.  As previously noted, normal range of motion for the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71a , Plate I (2011).  Therefore, because the Veteran was able to move his left wrist at the April 2007 and December 2011 VA examinations, and there was no clinical evidence of ankylosis noted during the latter VA examination, a rating in excess of 20 percent is not warranted for his residuals of a left wrist fracture with arthritis under Diagnostic Code 5214. 

While there are other diagnostic codes that potentially relate to impairment of the wrist, after reviewing these alternative provisions, the Board can find no basis on which to assign an increased rating for the Veteran's left wrist disability for the period from May 22, 2006 to the present.  For example, at the December 2011 VA examination, the VA examiner specifically found the Veteran's left carpal tunnel syndrome, diagnosed in 2005 by an electromyogram, was unrelated to the service-connected left wrist disability.  Thus in view of the foregoing, and in the absence of any evidence of peripheral nerve impairment for the period from May 22, 2006 to the present, application of the diagnostic codes pertaining to the peripheral nerves in the left upper extremity is not warranted.  See 38 C.F.R. § 4.124a , Diagnostic Codes 8510-8516 (2011).

The Board has considered whether there is additional functional loss due to fatigability, incoordination, and pain on movement of the left wrist.  The Board notes that for the period from May 22, 2006 to the present, the Veteran has reported having right wrist pain that has adversely affected his occupation as a carpenter.  Specifically, he maintains that he has difficulty holding or stabilizing objects with the left hand.  The severity of his left wrist disability, however, is contemplated in the current 20 percent disability rating.  Moreover, even when considering pain and functional impairment, the Veteran was able to perform repetitive-use testing with three repetitions of the left wrist at the December 2011 VA examination.  That same examination report shows that the Veteran's left wrist strength measured a four (4) out of five (5), and there was no evidence of muscle atrophy.  Thus, the Board finds that the pain experienced on range of motion of the left wrist has been considered in assigning the 20 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  See also Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

Finally, the Board finds that a higher rating is not warranted under the Diagnostic Code pertaining to loss of use of the hand.  38 C.F.R. §§ 4.71a, Diagnostic Code 5125.  Despite the Veteran's complaints that his left wrist disability has caused him to have difficulty grasping objects, he has retained his employment as a carpenter.  Additionally, while the Veteran reported at the December 2011 VA examination that he had received steroid injections for his left wrist, there was no evidence that his left wrist disability necessitated the use of a prosthesis.  Furthermore, none of the VA examinations or any of his VA medical records during the period from May 22, 2006 to the present have revealed any evidence of muscle atrophy or other left wrist impairment that would indicate loss of use of his minor extremity or that he would be equally well served by the use of a prosthesis.  In fact, the December 2011 VA examiner specifically stated there was no evidence of functional impairment of the left wrist such that would be equally well served by an amputation with prosthesis.  Accordingly, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5125. 

IV. Rice Considerations

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Here, as the Veteran has reported being employed as a carpenter for the period of appeal, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

V. Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115   (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) ; Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is adequate.  The diagnostic criteria adequately describe the limitation of motion and pain associated with the Veteran's left wrist disability.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.  Id. 


ORDER

An increased disability rating in excess of 20 percent for residuals of a fracture of the left (minor) wrist with traumatic arthritis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


